DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3, 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,366,444 to Martin in view of US 2015/0174338 to Takemoto.
Regarding claim 1, Martin discloses a packaging assembly (Fig 1) for an elongated medical device (22), the assembly comprising a carrier tube (20) having a first end (at 36, Fig 1) with a first opening, a second end (at 28) with a second opening, a tube body (24) defining a lumen extending between first and second opening, the tube configured to receive a portion of the elongated medical device within the lumen (Fig 1), a securement member (30) coupled to the carrier tube, the securement member including a body (46) defining a channel extending into the body (Fig 1).  Martin does not teach the tapered channel having the structure as recited.  However, Takemoto discloses packaging for an elongated medical device (Fig 1) and in particular discloses a securement member (3) including a body defining a tapered channel (30) including an inner surface (33) configured to engage outer surface (61) of the medical device (6), wherein the tapered channel (30) of the securement member (3) has a first end (at 32, Fig 6) and a second end (at 33) disposed distally of the first end, a diameter of the tapered channel is larger at the first end than at second end (Fig 6).  One of ordinary skill in the art would have found it obvious to change the shape of the Numata channel such that it had a tapering shape with a diameter larger at a first end than a second end as suggested by Takemoto in order to facilitate storage of the tip of the medical device guide wire such that the tip was securely stored within the securement member.
Regarding claim 2, the modified Martin further discloses inner surface of tapered channel configured to releasably engage outer surface of medical device such that medical device is releasably secured to the securement device (Takemoto, Fig 3, €0035).

Regarding claim 5, Martin further discloses tapered channel having an opening (A, Fig 1 below) defined by body of the securement member, the securement member is coupled to the carrier tube (by clip 34) such that the opening (A) of the securement member is aligned with first opening (at 36) of the carrier tube (Fig 1).


    PNG
    media_image1.png
    592
    636
    media_image1.png
    Greyscale


Regarding claim 6, the modified Martin further discloses the tapered channel of the securement member having a first end including an opening (at 32, Fig 6, Takemoto) defined by the body of the securement member and a second closed end (at 33, Fig 6, Takemoto).


Regarding claim 8, Martin further discloses securement member (30) coupled to carrier tube (20) adjacent first opening (at 36) in the carrier tube.
Regarding claim 9, Martin further discloses the securement member (30) releasably coupled to carrier tube (20) (Fig 1).
Regarding claim 10, Martin further discloses the securement member (30) coupled to the carrier tube (20) by a clip (34, Fig 1).
Regarding claim 11, Martin further teaches the clip (34) of monolithic construction with the securement member (30, Fig 1).
Regarding claim 12, the modified Martin further discloses inner surface of tapered channel including a surface texture (at 33, Fig 9, Takemoto) that can releasably engage outer surface of medical device.
Regarding claim 13, the modified Martin further discloses inner surface of tapered channel made of a material (rubber, €0067, Takemoto) that has a durometer that can releasably engage outer surface of a medical device.
Regarding claim 14, the modified Martin further discloses tapered channel (30, Fig 6, Takemoto) extend along a longitudinal axis, inner surface of the tapered channel tapered at an angle relative to longitudinal axis (vertical line at the center of the channel), and the taper angle configured to allow inner surface of the channel releasably engage outer surface of medical device (Fig 9, Takemoto).
Regarding claim 15, Martin discloses a packaged medical device (Fig 1) for an elongated medical device (22), comprising a carrier tube (20) having a first end (at 36, Fig 1) with a first 
Regarding claims 16, the modified Martin teaches the device of claim 15 and further discloses inner surface (at 33, Takemoto) of the taped channel releasable engaged with outer surface of the medical device such the medical device is releasable secured to securement device (Fig 9, Takemoto).

Regarding claim 18, the modified Martin further teaches securement member (30) is coupled to carrier tube (20) adjacent first opening in the tube (at 36) and medical device (22) extends out of opening in the carrier tube and into channel of securement member (Fig 1).
Regarding claim 19, Martin discloses an obvious method of packaging an elongated medical device (22) including a body portion and end portion (tip), the method comprising disposing body portion of the medical device in a lumen (24) of a carrier tube (20), the carrier tube having a first end (at 36) with a first opening, a second end (at 28) with a second opening, a tube body defining the lumen (24) extending between first and second opening, disposing end portion of the medical device into a channel of a securement member (30), the securement member (30) being coupled to the carrier tube (20) and including a tapered body (46) defining the channel and including a clip portion (34) configured to engage one or more windings of the carrier tube (20) (Fig 1).  Martin does not teach disposing end portion of the medical device (22) into a tapered channel of a securement member such that an outer surface of the end portion of the medical device engages an inner surface of the tapered channel.  However, Takemoto discloses packaging for an elongated medical device (Fig 1) and in particular discloses a securement member (3) including a body defining a tapered channel (30) including an inner surface (33) configured to engage outer surface (61) of the medical device (6), wherein the tapered channel (30) of the securement member (3) has a first end (at 32, Fig 6) and a second end (at 33) disposed distally of the first end, a diameter of the tapered channel is larger at the first end than at second end (Fig 6), the diameter decreasing distally.  One of ordinary skill in the art would have found it obvious to change the shape of the Martin channel such that it had a 
Regarding claim 20, the modified Martin further discloses an obvious method where inner surface (34a, Takemoto) of tapered channel (30) is configured to frictionally engage outer surface (61) of the medical device such that the medical device is releasable secured to securement device (Fig 10, Takemoto).
Regarding claim 21, Martin further discloses securement member (30) including a clip portion (34) configured to engage one or more windings of the carrier tube.

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Martin discloses a packaging assembly comprising a carrier tube having a securement member (30) with a tapered body (46), the securement member attached to the tube by clip (34).  Martin does not teach the channel in the body being tapered to engage the tip of the medical device.  However, Takemoto discloses a tip protector having a tapering channel that engages tip of the medical device.  One of ordinary skill in the art would have found it obvious to change the shape of the channel and make the securement member of Martin closed such that the tip of the medical device is stored and kept within the securement member as suggested by Takemoto in order to protect the tip of the guide wire.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735